—Order, Supreme Court, New York County (Paula Omansky, J.), entered January 14, 2002, which, in an action for personal *251injuries, granted plaintiffs motion to vacate his default on defendant’s motion for disclosure sanctions, and, upon vacatur, denied the motion for disclosure sanctions, unanimously affirmed, without costs.
The default was properly vacated upon a showing of a reasonable excuse for plaintiffs attorney’s failure to answer the calendar call of defendant’s motion for disclosure sanctions, and a meritorious cause of action (CPLR 5015 [a] [1]; 2005). Sanctions were properly denied upon a showing that good-faith attempts by plaintiff to satisfy his post-note of issue, so-ordered disclosure stipulations were hampered by law office confusion as to defendant’s current attorney’s address, and competing claims of mailing and nonreceipt in the wake of September 11, 2001. There was no willful conduct justifying the drastic sanctions defendant seeks. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.